Case 8:19-cr-00408-VMC-JSS Document 1 Filed 09/17/19 Page 1 of 9 PageID 1
                                                                      iLEi


                                                                 Sirr I 7 p.: >: 59
                    UNITED STATES DISTRICT COURT                          "
                     MIDDLE DISTRICT OE FLORIDA-
                              TAMPA DIVISION                '                p-pVDA


 UNITED STATES OF AMERICA

                                         CASENO.'S
                                                 16 U.S.C.§ 1538(a)(1)(E)
 STEVEN PHILLIP GRIFFIN, II                      18 U.S.C. § 922(g)(1)

                                INDICTMENT


       The Grand Jury charges:

                                  Introduction


       At all times material to this Indictment:

     I 1.     Steven Philhp Griffin, II, was a resident ofthe Middle District of

 Florida.


       2.     Under the regulations implementing the Endangered Species

 Act, the southern white rhinoceros (Ceratotherium simum simum)was listed

 as threatened "wherever found." 50 C.F.R. § 17.11(h).

       3.     Under the regulations implementing the Endangered Species

 Act, the African elephant(Loxondonta AJricana) was listed as threatened

 "wherever found." 50 C.F.R. § 17.11(h).

       4.     Under the regulations implementing the Endangered Species

 Act, the African lion (Panthera leo leo and Panthera leo melanochiata) was listed

 as endangered or threatened depending on where it is found. 50 C.F.R. §
Case 8:19-cr-00408-VMC-JSS Document 1 Filed 09/17/19 Page 2 of 9 PageID 2




 17.11(h).

       5.     Under the regulations implementing the Endangered Species

 Act, the leopard (Panthera pardus)is listed as endangered or threatened

 depending on where it is found. 50 C.F.R. § 17.11(h).

                          The Endangered Species Act

       6.     The Endangered Species Act, with respect to any threatened or

 endangered species offish or wildlife listed pursuant to 16 U.S.C. § 1533,

 made it unlawful for anyone to deliver, receive, carry, transport, or ship in

 interstate or foreign commerce, by any means whatsoever and in the course of

 a commercial activity, any such species. 16 U.S.C. § 1538(a)(1)(E).

       7.     "Fish or wildlife" included "any member ofthe animal kingdom,

 including without limitation any mammal,fish, bird (including any migratory,

 non- migratory, or endangered bird for which protection is also afforded by

 treaty or other intemational agreement), amphibian, reptile, mollusk,

 crustacean, arthropod or other invertebrate, and includes any part, product,

 egg, or offspring thereof, or the dead body or parts thereof." 16 U.S.C. §

 1532(8).

       8.     "Commercial activity" included "aU activities ofindustry and

 trade, including, but not limited to, the buying or selling of commodities and

 activities conducted for the purpose offacilitating such buying and selling:
Case 8:19-cr-00408-VMC-JSS Document 1 Filed 09/17/19 Page 3 of 9 PageID 3




 Provided, however, that it does not include exhibition of commodities by

 museums or similar cultural or historical organizations." 16 U.S.C. §

 1532(2).

          9.    United States federal regulations required that all wildlife, or

 parts thereof, be declared to the United States Customs Service and the United

 States Fish and Wildlife Service(USFWS)prior to import into the United

 States. 16 U.S.C. § 1538(e); 50 C.F.R. § 14.61. Federal regulations also

 required that the USFWS clear all wildlife imported into the United States,

 and that the importer or his agent make available to the officer the wildlife

 being imported, as well as all required permits, licenses, or other documents.

 50 C.F.R. § 14.52. Federal regulations required that the wildlife only be

 cleared at certain ports authorized in the regulations, or by permit. 50 C.F.R. §

 14.11.


                                   COUNT ONE
                             (Endangered Species Act)

          On or about May 18, 2019, and continuing through, and including,

 June 12, 2019, in the Middle District of Florida, and elsewhere, the defendant,

                         STEVEN PHILLIP GRIFFIN,II,

 did knowingly and unlawfully possess, seU, deliver, carry, transport, and ship,

 by any means whatsoever, any such species, that is, two southern white rhino

 horns {Ceratotherium simum simuni), and four African elephant ivory tusks
Case 8:19-cr-00408-VMC-JSS Document 1 Filed 09/17/19 Page 4 of 9 PageID 4




{Loxondonta Africana), and one African lion skull {Panthera leo oleo), and three
leopard skulls (Pantherapardus).

      In violation of 16 U.S.C. § 1538(a)(1)(E).

                                COUNT TWO
                            (Felon in Possession)

      On or about June 12, 2019,in the Middle District of Florida, the

defendant,

                      STEVEN PHILLIP GRIFFIN,II,

knowing he had been previously convicted in any court of a crime punishable

by imprisonment for a term exceeding one year, did knowingly possess, in and

affecting interstate commerce, a firearms and ammunition, that is,

     • Smith and Wesson, Model 39-2,.9mm semi-automatic pistol;

     • Sturm and Ruger, Model P95,.9mm semi-automatic pistol;

         Browning Arms Company, Model Buck Mark,.22 semi-automatic
         pistol;

     • Colt, Government Model MKIV First Edition,.380 semi-automatic
       pistol;

     • Colt, Government Model MK IV Second Edition,.380 semi
       automatic pistol;

     • Birmingham Small Arms,.270 WIN,rifle;

     • Remington Ajms Co, Model 700,.300 WIN,rifle;

     • Benelli Ajrmi, Model SD9V3,.12GA shotgun
Case 8:19-cr-00408-VMC-JSS Document 1 Filed 09/17/19 Page 5 of 9 PageID 5




      • Bravo Company Manufacturing, Model BCM4,5.56MM semi
            automatic rifle;

      • FN Herstal, Model FN15,.556MM semi-automatic rifle;

      • Winchester 30-30 WIN ammunition;

      • Winchester 40 S&W ammunition;

      • R-P223 Rem ammunition; and

      • R-P 9mm luger ammunition.

      In violation of 18 U.S.C. §§ 922(g)(1), and 924(a)(2).

                                   FORFEITURE


       1.      The allegations contained in Counts One and Two are

incorporated by reference for the purpose of alleging forfeiture pursuant to the

provisions of 16 U.S.C. § 1540(e)(4), 18 U.S.C. § 924(d), and 28 U.S.C. §

2461(c).

      2.      Upon conviction of a violation of 16 U.S.C. § 1538, the

defendant shall forfeit to the United States pursuant to 16 U.S.C. § 1540(e)(4)

and 28 U.S.C. §2461:

              a.     All fish or wildlife or plants taken, possessed, sold,

purchased, offered for sale or purchase, transported, delivered, received,

carried, shipped, exported, or imported contrary to the provisions of this

chapter, any regulation made pursuant thereto, or any permit or certificate

issued hereunder; and
Case 8:19-cr-00408-VMC-JSS Document 1 Filed 09/17/19 Page 6 of 9 PageID 6




                 b.    All guns, traps, nets, and other equipment, vessels,

 vehicles, aircraft, and other means oftransportation used to aid the taking,

 possessing, selling, purchasing, offering for sale or purchase, transporting,

 delivering, receiving, carrying, shipping, exporting, or importing of any fish or

 wildlife or plants in violation ofthis chapter, any regulation made pursuant

 thereto, or any permit or certificate issued.

       3.        Upon conviction of a violation of 18 U.S.C. § 922(g), the

 defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and

 28 U.S.C. § 2461(c), all firearms and ammunition involved in or used in the

 violation.


       4.        The property to be forfeited includes, but is not limited to, the

 following:

              a. two southern white rhino horns (Ceratotherium simum simum)\

            b. four African elephant ivory tusks(Loxondonta Africana);

            c. one African lion skull(Panthera leo oleo);

              d. three leopard skulls (Pantherapardus);

              e. Smith and Wesson, Model 39-2,.9mm semi-automatic pistol;

            f. Sturm and Ruger, Model P95,.9mm semi-automatic pistol;

              g. Browning Arms Company, Model Buck Mark,.22 semi
                 automatic pistol;
Case 8:19-cr-00408-VMC-JSS Document 1 Filed 09/17/19 Page 7 of 9 PageID 7




            h. Colt, Government Model MKIV First Edition,.380 semi
               automatic pistol;

            i. Colt, Government Model MK IV Second Edition,.380 semi
               automatic pistol;

            j. Birmingham Small Arms,.270 WIN,rifle;

            k. Remington Arms Co, Model 700,.300 WIN,rifle;

            1. Benelli Armi, Model SD9V3,.12GA shotgun

            m. Bravo Company Manufacturing, Model BCM4,5.56MM semi
               automatic rifle;

            n. FN Herstal, Model FN15,.556MM semi-automatic rifle;

            o. Assorted Winchester 30-30 WIN ammunition;

            p. Assorted Winchester 40 S&W ammunition;

            q. Assorted R-P223 Rem ammunition; and

            r. R-P 9mm luger ammunition

       5.     If any ofthe property described above, as a result of any act or

 omission ofthe defendant:


               a.    cannot be located upon the exercise of due diligence;

               b.    has been transferred or sold to, or deposited with, a third

                     party;

               c.    has been placed beyond the jurisdiction ofthe court;

               d.    has been substantially diminished in value; or
Case 8:19-cr-00408-VMC-JSS Document 1 Filed 09/17/19 Page 8 of 9 PageID 8




              e.    has been commingled with other property which cannot be

                    divided without difficulty,

the United States shall be entitled to forfeiture of substitute property under the

 provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

                                          A TRUE BILL,




                                         Foreperson

       MARIA CHAPA LOPEZ
       United States Attorney




       Assistant United States Attorney



       Amanda L. Riedel
       Assistant United States Attorney
       Acting Chief, Special Victims Section
FORM OBD-34
               Case 8:19-cr-00408-VMC-JSS Document 1 Filed 09/17/19 Page 9 of 9 PageID 9
September 19                     No.


                                UNITED STATES DISTRICT COURT
                                           Middle District of Florida
                                                 Tampa Division


                                THE UNITED STATES OF AMERICA


                                                      vs.



                                    STEVEN PHILLIP GRIFFIN,II




                                                 INDICTMENT


                                  Violations: 16 U.S.C. § 1538(a)(1)(E)
                                              18 U.S.C.§ 922(g)(1)


                                  A true bill,


                                                  Foreperson

                                  Filed in open court this 17^ day
                                                                                                                t 'i
                                  of September, 2019
                                                                                                ■:?
                                                                                                cn
                                                                                           I:

                                                        Clerk



                                 Bail $.

                                                                                                  GPO 863 525
